Title: From John Adams to William Tudor, Sr., 18 May 1817
From: Adams, John
To: Tudor, William, Sr.



Quincy May 18th. 1817

I pretend not to preserve any order, in my Letters to you. I give you hints, as they accidently occur to me, which, an hundred years hence, may be considered as Memoires pour Servir a l’histoire des Etas Unis.—I am about to write to you the most melancholly Letter, I ever wrote in my Life. One, which the most deeply touches my Soul with Greif.—And now, I know not where to begin, nor how to end. Volumes would be necessary to explain my meaning, and express my feelings. But Volumes are out of the question with a man in his Seventeenth Lustre, at least, if he has not the Copyists and the revenues of Voltaire at Fernay.—I must be brief. Let the Biography of James Otis, of Samuel Adams of Oxenbridge Thatcher, of John Hancock of Thomas Cushing be honestly, Candidly and impartially drawn. You and I could descend to many less conspicuous, tho less perhaps not less essential Characters.—
Let the History of these Men be detailed, Struggling against the real power, and usurped, and pretended Authority of the British Empire, and the whole Influence of the Government of this Province of Massachusetts Bay, Executive Legislative and Judiciary, from 1761. to 1775, insulted, calumniated Slandered, belied, thwarted oppressed in every possible Way which jesuitical and Machiavillian Subtilty could contrive or unprincipled arbitrary power execute. Let their patience their perseverance, and the result of these Virtues be remembered.—Let the prosecutions they suffered and the Assassinations they escaped be recorded. Let the Biography of Otis Samuel Adams and John Hancock—from 1761 to 1776. be written.—
Then Let an History of the treatment of their Characters and Memories, since and even during the Revolution be written—Now for the reverse of the Medal.—
When I was President and Vice President, and since, I have been invited, repeatedly, to Festivals in Phanuel Hall. I have there seen the Portrait of Hamilton exalted to the most conspicuious station, and the Second at least in dignity: and after long and eager gazing I found a pitiful Picture of Governor Adams in one obscure Corner, and another of Governor Hancock in another, Washington, to be sure, blazed in the first place.—
What were my feelings? Can you imagin them? I did not wish the Building, and all its contents burnt: But I recollected the time when I had seen it in flames in one of our Coldest nights and fiercest Winds, and had almost frozen myself to death by handing Buckets to extinguish them. Thought I to myself, if all the Company was safe, and the Apartment empty of all but the Pictures an the house on fire, I could not with much  Alacrity hazard my Life to save it—They manage these matters very differently in Virginia. They neither Stone their Prospects nor disgrace them. However they differ in Opinion they do not revile each other Massachusetts by her Injustice to her Saviour, has lost her Weight, and never will recover it, till she is more honest, more wise and more Consistent—
But what are these things to your Friend who is interested in them only as simply “Homo”
John Adams—